                                                 Exhibit 6

                                           CURRICULUM VITAE


MICHELLE MARRS
B.A. University of Wisconsin-Stevens Point
         Major-Business Administration
         Minor-Economics
JD Thomas M Cooley Law School, Cum Laude-1998
Coursework towards LLM-Wayne State University (15 credit hours)
Partner with Marrs & Terry, PLLC since 1998
Licensed to practice law:
State of Michigan
         Federal Courts-
Eastern District of Michigan,
Western District of Michigan and
Northern District of Ohio
Recent Continuing Education (Last 3 Years)
Attendance at 2019 NACBA conference in Puerto Rico Dec 19
Attendance at 2019 NACBA conference in Cleveland OH 5/17/19 – 5/19/19
Attendance at 2019 NACBA conference day long Student Loan seminar in Cleveland OH 5/16/19
Speaker at the Veteran’s Day seminar in Troy MI 11/12/18
Attendance at ABI conference in Traverse City MI 6/8/17 – 6/11/17
Memberships:
ABI
NACBA


TRICIA STEWART TERRY
B.S. Eastern Michigan University-1996
         Honors Program Graduate
         Major-Criminal Justice
         Golden Key National Honor Society Member
JD Thomas M Cooley Law School, Cum Laude-1998
         Law Review member
         Grade Appeals Board member
JD Thomas M Cooley Law School, Cum Laude
Coursework towards LLM-Wayne State University (12 credit hours)
Intern/Associate for General Motor Domestic Tax Staff
Partner with Marrs & Terry, PLLC since 1998-(90% practice in bankruptcy, Eastern and Western District of
Michigan since 2002)
Licensed to practice law:
State of Michigan
Federal Courts-
Eastern District of Michigan
Western District of Michigan
 Northern District of Ohio
Recent Continuing Education (Last 3 Years)
Attendance at 2019 NACBA conference in Puerto Rico
Speaker at ABI Veterans Day Seminar-Troy 11/19
Attendance at 2019 NACBA conference in Cleveland OH 5/17/19 – 5/19/19 as well as day long education session
on mortgage issues.
Attendance at ABI conference in Traverse City MI 6/8/17 – 6/11/17




 19-56859-mlo        Doc 29-6       Filed 06/29/20       Entered 06/29/20 08:41:55           Page 1 of 3
Memberships:
ABI-American Bankruptcy Institute
NACBA-National Association of Consumer Bankruptcy Attorneys
CBA-Consumer Bankruptcy Association
NACA-National Association of Consumer Attorneys
Washtenaw County Bar Association


ELAINE M. NIFOROS
B.A., Social Sciences Multidisciplinary Pre-Law, Michigan State University, East Lansing, Michigan
 J.D., Wayne State University, Detroit, Michigan, 1993
.Associate Attorney, Acclaim Legal Services, P.L.L.C., 05/2005 - 01/2007
Associate Attorney, Rebecca L. Thomas & Associates, P.L.L.C., 07/2004 - 03/2005
Associate Attorney, Boren & Carey, P.C., 4/2002 - 4/2004
Associate Attorney, It’s The Law Legal Services, P.C., 12/2001 – 04/2002
Associate Attorney, Ambrose The Law Firm, P.C., 12/2000 – 11/2001
Associate Attorney, Nalli & Soave, P. C., 4/2000 – 11/2000
Independent Contract Attorney, David G. Byrwa, P.C./Byrwa & Sobczak, P.L.L.C., 03/1999 – 10/1999
Associate Attorney, Bell & Gardner, P.C., 11/1993 – 01/1999

Licensed to practice law:
                          State of Michigan
                          United States District Court, Eastern District of Michigan
State Bar of Michigan, 1993
General Practice
Consumer Bankruptcy
Self-employed, Consumer Bankruptcy Attorney
Of Counsel, Rasor Law Firm, P.L.L.C., 01/2007 – Present
Of Counsel, Gudeman & Associates, P.C., 02/2013 – Present
Of Counsel, Bankruptcy Assistance Center, 01/2014 – Present
Of Counsel, Ziulkowski & Associates, P.L.C., 08/2016 – Present
Of Counsel, Balberman & Associates, 08/2017 – Present
Of Counsel, Marrs & Terry, PLLC, 01/2018 – Present
Of Counsel, Legal Helpers/Macey Bankruptcy Law, 03/2007 - Present



KATHRYN ANN GERDING
B.A. University of Michigan--Dearborn
         Honors Program Graduate
         Major-Political Science
         Minor-Economics
JD Thomas M Cooley Law School, Cum Laude
         Law Review member
Intern/Volunteer Attorney for the Office of Public Defender—Washtenaw County
Self Employed—Kathryn Ann Gerding—Attorney at Law
Associate Attorney with Marrs & Terry, PLLC since 2016-(50% practice in family law, 20% criminal law, 20%
probate law, and 10% bankruptcy, Eastern since 2016)
Licensed to practice law:
                           State of Michigan
                           Federal Courts-Eastern District of Michigan
2014-2018 Family Law Institute
2017 Probate Law Institute
2017 Washtenaw County Bar Association Probate Court Training
Washtenaw County Bar Association Member
Lenawee County Bar Association Member




 19-56859-mlo          Doc 29-6       Filed 06/29/20        Entered 06/29/20 08:41:55         Page 2 of 3
NICOLE MCCOY
B.S. Eastern Michigan University-2015
Major-Political Science and Communications
JD University of Detroit Mercy School of Law-2019
Pro se Legal Clinic
Member Black Law Student Association
Legal Assistant with Marrs & Terry, PLLC-2019
Focus on federal bankruptcy practice.
Awaiting bar examination for admission.



JENNIFER KEENER-LEGAL ASSISTANT
2004-present Legal Assistant at Marrs & Terry, PLLC-100% focus on Chapter 13 bankruptcy cases for both Eastern
and Western District of Michigan.
2007 Western District Federal Bankruptcy Seminar Attendee
Member of the Association of Legal Assistants

WILLIAM TODD SIMILO- LEGAL ASSISTANT
B.S. Eastern Michigan University
         Major- Construction Management
         Minor – Military Science
Legal assistant, Marrs & Terry PLLC 2008-present
Focus on criminal and family law matters (80%), assist with bankruptcy clients (20%)
US Army Major-retired

BRIDGET LONG-LEGAL ASSISTANT
2016-present Legal Assistant at Marrs & Terry, PLLC-100% focus on Chapter 13 bankruptcy cases for both Eastern
and Western District of Michigan

KYLE MILEY-LEGAL ASSISTANT
2020-present Legal Assistant at Marrs & Terry, PLLC




 19-56859-mlo         Doc 29-6       Filed 06/29/20        Entered 06/29/20 08:41:55          Page 3 of 3
